DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a DIV of 15/365,999 12/01/2016 PAT 10662369 15/365,999 has PRO 62/266,367 12/11/2015.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 05/13/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election of (1) soybean methyl ester as ester of fatty acid; (2) pinene as terpene; (3) polyoxyethylene sorbitan monopalmitate as emulsifier; (4) phosphoric acid as acid; and (5) polyethylene glycol coco fatty acid as surfactant in the reply filed on 01/22/21 is acknowledged. Because applicant did not distinctly and specifically point 

Scope of the Elected Invention
6.        Claims 1-20 are pending in this application.  Claims 10, 13 are withdrawn by applicant in amendment filed on 01/22/21. Claim 8 is directed to the non-elected species. Accordingly, claims 8 is withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-7, 9, 11-12, 14-20, drawn to a composition and species (1) soybean methyl ester as ester of fatty acid; (2) pinene as terpene; (3) polyoxyethylene sorbitan monopalmitate as emulsifier; (4) phosphoric acid as acid; and (5) polyethylene glycol coco fatty acid as surfactant.

Claim Objections
7.        Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.       Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
         Further, applicants are suggested to delete the recitation “ethylene glycol and ethoxylated castor oils such as.”

Claim Rejections - 35 USC § 103
10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       Claims 1-5, 9, 11-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denison (US 2016/0257911) in view of Alam (US 2016/0145487). 
         Regarding claims 1, 3-5, 9, 16, 19-20, Denison discloses a cleaning composition/blend having flash point at least about 140 0F for removing the hydrocarbon deposits such as asphaltenes in the subterranean formation, the composition comprising a blend of fatty acid ester such as bio-derived fatty acid ester, e.g. an alkyl methyl ester derived from palm oil or ester of formula:

    PNG
    media_image1.png
    200
    396
    media_image1.png
    Greyscale


and terpene hydrocarbon such as pinene (para [0013]-[0014], [0017], [0029], [0036], [0059], wherein the fatty acid ester is present in amount of 60 wt% and terpene is present in amount of 40 wt% (para [0030]-[0032]; read on the weight percent ratio from about 60:40 and about 96:5 wt% or about 60:40 and about 90:10 wt%  ). Denison further discloses the blend is added to microemulsion wherein the microemulsion comprises between about 1 to about 25 wt% of the blend (para [0046], [0047]), overlapping instant claim range of from about 10 to about 50 wt%. 
           A prima facie case of obviousness exists for the composition, where Denison teaches between about 1 to about 25 wt% of the blend in the microemulsion, overlapping the requirement of claim 1. See In re Wertheim regarding prima facie cases 
             Denison does not disclose an acid being added in an amount so that the pH of the blend composition is about 4 or less (regarding claim 1), wherein the acid is phosphoric acid (regarding claim 5), and wherein the composition further comprises a proppant.
             However, Alam discloses a cleaning composition/blend emulsion having high flash point for removing the hydrocarbon deposits such as asphaltenes in the subterranean formation, the composition comprising oil external phase, proppant and acid such as phosphoric acid in an amount to maintain the pH of the composition between -2 to about 3, wherein the emulsion is used for comnined proppant fracturing, and fracture acidization, as well as asphaltene removal, a triple-stimulation combination that result in increased recovery of oil for lower cost and using a treatment that takes less time (para [0004], [0039],  [0012], [0051], [0082], [0191]).
            It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Denison with the proppant and acid such as phosphoric acid in an amount to maintain the pH of the composition between -2 to about 3, as taught by Alam
The rationale to do so would have been motivation provided by Alam to do so would provide a comnined proppant fracturing, and fracture acidization, as well as asphaltene removal, a triple-stimulation combination that result in increased recovery of oil for lower cost in less time. 
Regarding claims 2, 11-12, 17, Alam discloses emulsifier such as  polyoxyethylene (20) sorbitan monopalmitate in an amount of from about 0.01 to about 10 wt% (para [0073]-[0074]). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Denison with the aforementioned teachings of Alam to provide a composition comprising emulsifier such as  polyoxyethylene (20) sorbitan monopalmitate in an amount of from about 0.01 to about 10 wt% in order to use such fluid in cleaning or displacing the oil mud/asphaltene residue. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a emulsifier for the emulsification purpose.
           Regarding claims 14-15, 18, Denison discloses surfactants such as ethoxylated coco fatty acids in an amount of 5 wt% (para [0050], [[0054]), fall into instant claim range of from about 0.01 to about 10 wt%.
13.      Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Denison in view of Alam as applied to claim 1 above and further in view of Furman (US 2004/0087449).
           Denison includes the features of claim 1 above.
           Regarding claims 6-7, Denison discloses bio-derived fatty acid ester, e.g. an alkyl methyl ester derived from palm oil (para [0029]) but does not disclose soybean methyl ester.
        However, Furman discloses a cleaning composition having high flash point for removing the hydrocarbon deposits in the subterranean formation, the composition comprising fatty acid methyl ester such as methyl ester of soya and terpene (para [0024]-[0025], [0042], [0049]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Denison with the aforementioned teachings of Furman to provide a composition comprising functionally equivalent fatty acid methyl ester such as methyl ester of soya in order to use such fluid in cleaning or displacing the oil mud/residue. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768